                                              Case 4:21-cv-03463-KAW Document 9 Filed 05/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         STRIKE 3 HOLDINGS, LLC,                          Case No. 4:21-cv-03463-KAW
                                   8                     Plaintiff,                           ORDER ON EX PARTE MOTION FOR
                                                                                              LEAVE TO SERVE SUBPOENA PRIOR
                                   9               v.                                         TO RULE 26(f) CONFERENCE
                                  10         JOHN DOE SUBSCRIBER ASSIGNED IP                  Re: Dkt. No. 7
                                             ADDRESS 108.217.160.26,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, Strike 3 Holdings, LLC, moves ex parte for leave to serve a third party subpoena

                                  14   prior to a Rule 26(f) conference. The Court finds that:

                                  15            1. Plaintiff has established that good cause exists for it to serve a third-party subpoena on

                                  16   AT&T U-verse (“Initial ISP Provider”). See UMG Recording, Inc. v. Doe, No. C 08-1193 SBA,

                                  17   2008 WL 4104214, at *4 (N.D. Cal. Sept. 3, 2008); Arista Records LLC v. Does 1–19, 551 F.

                                  18   Supp. 2d 1, 6–7 (D.D.C. 2008).

                                  19            2. Plaintiff may serve the Initial ISP Provider with a Rule 45 subpoena commanding it to

                                  20   provide Plaintiff only with the true name and address of the Defendant to whom the Initial ISP

                                  21   Provider assigned the IP address 108.217.160.26. Plaintiff shall attach a copy of this order to any

                                  22   such subpoena.

                                  23            3. Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

                                  24   service provider that is identified in response to a subpoena as a provider of Internet services to the

                                  25   Defendant (together with the Initial ISP Provider, the “ISPs”).

                                  26   ///

                                  27   ///

                                  28   ///
                                           Case 4:21-cv-03463-KAW Document 9 Filed 05/25/21 Page 2 of 3




                                   1          4. IT IS FURTHER ORDERED that subpoenas authorized by this order, and issued

                                   2   pursuant thereto, shall be deemed appropriate court orders under 47 U.S.C. § 551, which provides

                                   3   that “[a] cable operator may disclose [personally identifying] information if the disclosure is . . .

                                   4   made pursuant to a court order authorizing such disclosure, if the subscriber is notified of such

                                   5   order by the person to whom the order is directed.” 47 U.S.C. § 551(c)(2)(B). This order is an

                                   6   order authorizing such disclosure.

                                   7          5. IT IS FURTHER ORDERED that each ISP will have 30 days from the date of service

                                   8   upon it to serve each of its subscriber(s) whose identifying information is sought with a copy of

                                   9   the subpoena and a copy of this order. The ISPs may serve the subscribers using any reasonable

                                  10   means, including written notice sent to the subscriber’s last known address, transmitted either by

                                  11   first-class mail or via overnight service.

                                  12          6. IT IS FURTHER ORDERED that each subscriber and each ISP shall have 30 days
Northern District of California
 United States District Court




                                  13   from the date of service upon him, her or it to file any motions in this court contesting the

                                  14   subpoena (including a motion to quash or modify the subpoena). If the 30-day period lapses

                                  15   without the subscriber contesting the subpoena, the ISP shall have 10 days to produce to Plaintiff

                                  16   the information responsive to the subpoena with respect to that subscriber.

                                  17          7. IT IS FURTHER ORDERED that any ISP that receives a subpoena shall preserve all

                                  18   subpoenaed information pending the ISP’s delivering such information to Plaintiff or the final

                                  19   resolution of a timely filed motion to quash the subpoena with respect to such information.

                                  20          8. IT IS FURTHER ORDERED that any information disclosed to Plaintiff in response to a

                                  21   subpoena may be used by Plaintiff solely for the purpose of protecting its rights under the

                                  22   Copyright Act, 17 U.S.C. § 101 et seq.

                                  23          9. IT IS FURTHER ORDERED that any documents containing the name or other personal

                                  24   identifying information of any current or proposed defendant shall be filed under seal. In so

                                  25   doing, Strike 3 is instructed to follow the procedure set forth in Civil Local Rule 79-5 for all

                                  26   documents that it seeks to file under seal. The redacted version of all documents in the public

                                  27   record should redact only Defendant’s name and any other personal identifying information.

                                  28   Strike 3 shall continue to use the current caption of the case, including the assigned IP address, but
                                                                                          2
                                          Case 4:21-cv-03463-KAW Document 9 Filed 05/25/21 Page 3 of 3




                                   1   may identify Defendant by name in the redacted portions of the sealed documents.

                                   2          IT IS SO ORDERED.

                                   3   Dated: May 25, 2021
                                                                                          __________________________________
                                   4                                                      KANDIS A. WESTMORE
                                   5                                                      United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
